 

Case 1:19-cr-00301-CCB Document1 Filed 06/18/19 Page 1of5

  

pir
. pp el ped Cour “Ty
XQ) MGUSAO 2019R00296 lee pees vis aro
2519 ft.
IN THE UNITED STATES DISTRICT count /8 PH 5: 06
FOR THE DISTRICT OF MARYLAND. ° Fore |
: fj “ds he
UNITED STATES OF AMERICA * ry
s Eee ae DEPP Y
Vv. * CRIMINAL NO. _. .
: CCb- \9-O30 |
ROBERT PANIAGUA, * (Possession with Intent to Distribute
* Controlled Substances, 21 U.S.C.
Defendant * § 841; Possession of a Firearm and
* Ammunition by a Prohibited Person,
* 18 U.S.C. § 922(g); Possession of a
* Firearm in Furtherance of a Drug
* Trafficking Crime, 18 U.S.C.
* § 924(c); Forfeiture, 18 U.S.C.
* § 924(d), 28 U.S.C. § 2461{c))
*
eke eae
INDICTMENT
COUNT ONE

(Possession with Intent to Distribute Controlled Substances)
The Grand Jury for the District of Maryland charges that:
On or about February 23, 2019, in the District of Maryland, the defendant,
ROBERT PANIAGUA,
did knowingly and intentionally distribute and possess with intent to distribute a quantity of a
mixture or substance containing a detectable amount of N-pheny!l-N-[1-(2-phenylethyl)-4-

piperidinyl] propanamide, also known as fentanyl, a Schedule II controlled substance.

21 U.S.C. § 841(aX(1)
 

 

Case 1:19-cr-00301-CCB Document1 Filed 06/18/19 Page 2 of 5

COUNT TWO
(Possession of a Firearm and Ammunition by a Prohibited Person)

The Grand Jury for the District of Maryland further charges that:
On or about February 23, 2019, in the District of Maryland, the defendant,
ROBERT PANIAGUA,
having been convicted of a crime punishable by imprisonment for a term exceeding one year, did
knowingly possess in and affecting interstate commerce a firearm and ammunition, that is, a
Taurus model Rossi 352, .38 Special revolver, bearing serial number UK49732, and five (5) 38
Special cartridges, and did so knowingly.

18 U.S.C. § 922(g)(1)
 

 

Case 1:19-cr-00301-CCB Document 1 Filed 06/18/19 Page 3 of 5

COUNT THREE
(Possession of a Firearm in Furtherance of a Drug Trafficking Crime)

The Grand Jury for the District of Maryland further charges that:
On or about February 23, 2019, in the District of Maryland, the defendant,
ROBERT PANIAGUA,
did knowingly possess a firearm in furtherance of a drug trafficking crime for which he may be
prosecuted in a court of the United States, that is, Possession with Intent to Distribute a Controlled

Substance, in violation of 21 U.S.C. § 841(a)(1), as alleged in Count One of this Indictment.

18 US.C. § 924(c)
 

Case 1:19-cr-00301-CCB Document1 Filed 06/18/19 Page 4of5

FORFEITURE

The Grand Jury for the District of Maryland further charges that:

1. Pursuant to Rule 32.2, Fed. R. Crim. P., notice is hereby given to the defendant that
the United States will seek forfeiture as part of any sentence in accordance with Title 18, United
States Code, Section 924(d), Title 21, United States Code, Section 853, and Title 28, United States
Code, Section 2461 (c), as a result of the defendant’s convictions under Counts One through Three
of the Indictment.

2. Upon conviction of the controlled substance offense alleged in Count One of this
Indictment, the Defendant,

ROBERT PANIAGUA
shall forfeit to the United States of America:

a. any property constituting, or derived from, any proceeds obtained, directly
or indirectly, as a result of such violation; and,

b. any property used, or intended to be used, in any manner or part, to commit,
or facilitate the commission of, such violation.

3. The property to be forfeited includes, but is not limited to, the following:

c. At least $1,855.00, in that such sum in aggregate was furnished or intended
to be furnished in exchange for controlled substances and constitutes proceeds traceable to
such exchanges, and was used or intended to be used to facilitate a violation of the
Controlled Substances Act.

4, Pursuant to Title 21, United States Code, Section 853(p), if any of the property
described above as being subject to forfeiture, as a result of any act or omission by the Defendants:

a. cannot be located upon the exercise of due diligence;
 

 

Case 1:19-cr-00301-CCB. Document 1 Filed 06/18/19 Page 5of5

b. has been transferred or sold to, or deposited with, a third person;

C. has been placed beyond the jurisdiction of the Court;

d. has been substantially diminished in value; or

€. has been comingled with other property which cannot be subdivided
without difficulty,

it is the intent of the United States to seek forfeiture of any other property of the Defendants up to
the value of the property charged with forfeiture in the paragraphs above, which amount is no less
than $1,855.00.

5. As aresult of the offenses alleged in Counts Two and Three of this Indictment, the
defendant,

ROBERT PANIAGUA,

shall forfeit to the United States the firearm and ammunition involved in the commission of the
offenses, to wit: a Taurus model Rossi 352, .38 Special revolver, bearing serial number UK49732,

and five (5) .38 Special cartridges.

18 U.S.C. § 924(d)

21 U.S.C. § 853

28 U.S.C. § 2461(c),

Rule 32.2(a), Fed. R. Crim. P.

Louk. x fhe nny

ROBERT K. HUR
United States Attorney

-ACBRUE BILL: = eee

- SIGHATURE REDACTED a 3

- . .  Foreperson Sy Date

 

 
